         Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 1 of 13 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


MERINDA WILSON, Individually, and
on behalf of herself and all other similarly
situated current and former employees,

Plaintiff,
                                                                       3:20cv049-GHD-RP
                                                              CASE NO. _______
             v.
                                                              FLSA Opt-in Collective Action
WAFFLE HOUSE, INC.,                                           JURY DEMANDED
a Georgia Corporation,

Defendant.


                      ORIGINAL COLLECTIVE ACTION COMPLAINT



        Plaintiff, Merinda Wilson, individually, (“Plaintiff”), on behalf of herself and other similarly

situated current and former tipped employees (servers) of Defendant, brings this collective action

against Waffle House, Inc. (“Defendant”) and, alleges as follows:

                                                I.
                                          INTRODUCTION

        This lawsuit is brought against Defendant as a collective action under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to recover unpaid minimum wages and overtime

compensation and other damages owed to Plaintiff and other similarly situated current and former

tipped employees (servers) of Defendant, who are members of a class as defined herein.




                                                   1
          Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 2 of 13 PageID #: 2




                                                II.
                                     JURISDICTION AND VENUE

1.       The FLSA authorizes court actions by private parties to recover damages for violations of

         the FLSA’s wage and hour provisions. Jurisdiction over Plaintiff’s FLSA claims is based on

         29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

2.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Plaintiff was

         employed by and, performed work for, Defendant in this district at all times relevant to this

         action, Defendant regularly has conducted and continues to conduct business in this district

         and, has engaged and continues to engage in wrongful conduct alleged herein in this district,

         during all times material to this action.

                                                 III.
                                          CLASS DESCRIPTION

3.       Plaintiff brings this action on behalf of herself and the following similarly situated persons:

         All current and former hourly-paid tipped employees who have been employed by and

         worked as servers at any of Defendant’s Waffle House restaurants in the United States at

         any time during the applicable statutory limitations’ period covered by this Collective

         Action Complaint (i.e. two years for FLSA violations and, three years for willful FLSA

         violations) up to and including the date of final judgment in this matter, and who is the

         Named Plaintiff or elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).

         (Collectively, “the class”). 1




1
    Plaintiff reserves the right to modify or amend the Class Description upon newly discovered
    information gathered through the discovery process.
                                                     2
      Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 3 of 13 PageID #: 3




                                               IV.
                                             PARTIES

4.   Defendant, Waffle House, Inc., is a Georgia Corporation with its principal offices located at

     5986 Financial Drive, Norcross, Georgia 30071. It owns and operates Waffle House

     restaurants in Mississippi and throughout the United States. According to the Georgia

     Secretary of State, Defendant may be served via its Registered Agent Gregory J. Newman at

     5986 Financial Drive, Norcross, Georgia, 30071.

5.   Plaintiff Merinda Wilson has been employed by Defendant as a server within this district

     during the applicable statutory limitations’ period of this collective action. Plaintiff Wilson’s

     Consent to Join this collective action as a Named Representative Plaintiff is attached hereto

     as Exhibit A.

                                              V.
                                         ALLEGATIONS

6.   Defendant has employed hourly-paid tipped servers at its Waffle House restaurants,

     including Plaintiff and those similarly situated, during all times material to this action.

7.   Specifically, Plaintiff has been employed by Defendant as a tipped employee and has

     worked as a server at three of Defendant’s Waffle House restaurants located within this

     district during all times material to this action.

8.   During all times material, Defendant compensated Plaintiff and other similarly situated

     servers under a tip-credit compensation plan, supposedly consisting of paying such servers

     only a sub-minimum wage hourly rate of pay and then crediting tips received by such

     servers during their shifts which, when added to the sub-minimum wage pay, would amount

     to at least the FLSA required hourly rate of pay of at least $7.25.




                                                  3
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 4 of 13 PageID #: 4




9.    However, Defendant failed to comply and adhere to such plan and, instead, had a common

      practice of failing to compensate Plaintiff and class members the difference between their

      sub-minimum wages and $7.25 per hour, as required by the FLSA.

10.   Defendant merely assumed Plaintiff and similarly situated servers earned enough tips each

      shift to amount to the difference between the sub-minimum wage amount they received and

      $7.25 per hour and, accordingly, entered such tipped amount into its payroll system as

      though they were received by such servers.

11.   However, there were numerous shifts within weekly pay periods of the applicable statutory

      limitations’ period in which Plaintiff and similarly situated servers earned far less than the

      difference between the sub-minimum wage pay they received and the FLSA required hourly

      rate of pay of at least $7.25 per hour. That is to say, they earned less than the required

      minimum wage of $7.25 per hour and any applicable overtime compensation within such

      weekly pay periods, as required by the FLSA.

12.   As a result, not only did Plaintiff and similarly situated servers frequently earn far less than

      the FLSA required $7.25 hourly rate of pay, they were obliged to pay taxes on tips they did

      not receive.

13.   The U.S. Department of Labor’s Fact Sheet #15 provides “the maximum tip credit that an

      employer can currently claim under the FLSA is $5.12 per hour (the minimum wage of

      $7.25 minus the minimum required cash wage of $2.13).

14.   According to the regulation promulgated by the U.S. Department of Labor, “tips are the

      property of the employee whether or not the employer has taken a tip credit under section

      (3) of the FLSA.” 29 C.F.R. § 531.52.




                                                 4
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 5 of 13 PageID #: 5




15.   In addition, Plaintiff and class members performed job duties in excess of forty (40) hours

      per week within weekly pay periods during all times material.

16.   However, Defendant had a common plan and practice of failing to compensate Plaintiff and

      class members the applicable FLSA overtime rate of pay for all hours over forty (40) per

      week and, accordingly, failed to compensate Plaintiff and class members for the hours they

      performed work in excess of forty (40) per week at one and one-half times their regular

      rates of pay within weekly pay periods at all times material to the Collective Action

17.   Moreover, there are strict requirements under the FLSA for an employer to be eligible to

      administer a tip credit compensation plan, as Defendant had in theory only.

18.   Under 29 U.S.C. § 203(m), an employer utilizing such a tip credit compensation plan must

      inform its tipped employees in advance of its intention to use such plan pursuant to

      aforementioned 203(m) section of the FLSA.

19.   An employer is not entitled to utilize a tip credit compensation plan unless it informs its

      tipped employees of the following in advance: (1) the amount of the cash wage that is to be

      paid to the respective tipped employee; (2) the amount by which the wages of the respective

      tipped employee are increased on account of the tip credit; (3) that all tips received by the

      employee must be retained by the employee except for tips contributed to a valid tip pool

      and; (4) that the tip credit shall not apply to any employee who does not receive the Section

      201(m) notice.

20.   Defendant failed to inform Plaintiff and, on information and belief, likewise failed to inform

      those similarly situated of the Section 203(m) four notice requirements.

21.   Specifically, Defendant did not inform them of the amount of the cash wage that is to be

      paid to them as tipped employee.



                                                5
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 6 of 13 PageID #: 6




22.   Defendant also failed to inform Plaintiff and the class of the amount by which their wages

      will be increased on account of the tip credit.

23.   Defendant likewise failed to inform Plaintiff and the class that all tips received by them must

      be retained by such employee except for tips contributed to a valid tip pool.

24.   Moreover, Defendant failed to inform them that the tip credit shall not apply to any

      employee who does not receive the required notice.

25.   Therefore, due to Defendant’s failure to comply with 29 U.S.C. § 203(m), it is liable to

      Plaintiff and class members for at least $7.25 per hour for all their work performed, as well

      as one and one-half times their regular hourly rate of pay for all hours performed in excess

      of forty (40) per week, within weekly pay periods at all times material, without applying any

      of their tips toward such liability.

26.   Defendant additionally had a common plan, policy and practice of withholding and, thereby

      reducing the wages of Plaintiff and class members, by deducting a certain amount of money

      from their pay for the cost of company food, whether such food was consumed or not by

      those adversely impacted -- all of which caused them to receive even far less than at least at

      the applicable FLSA minimum wage rate of pay as well as at least the applicable FLSA

      overtime compensation rate of pay for hours over forty (40) within weekly pay periods on

      the days they chose not to consume the food.

27.   Defendant, therefore, is liable to Plaintiff and class members for such deductions within

      applicable weekly pay periods in which times they did not consume such company food, the

      cost of which was deducted from their compensation.

28.   At all times material to this action, Plaintiff and similarly situated servers have been

      “employees” of Defendant as defined by Section 203(e)(1) of the FLSA and, worked for



                                                 6
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 7 of 13 PageID #: 7




      Defendant within the territory of the United States within three (3) years preceding the filing

      of this lawsuit.

29.   Plaintiff and similarly situated servers are current or former employees of Defendant.

30.   At all times material to this action, Defendant has been an enterprise engaged in interstate

      commerce or in the production of goods for commerce as defined by Section 203(s)(1) of

      the FLSA, with annual revenue in excess of $500,000.00 and, their tipped employees,

      including Plaintiff and class members, likewise have engaged in interstate commerce during

      all relevant times.

31.   At all times material to this action, Defendant has been an “employer” as defined by the

      FLSA.

32.   As a result, Plaintiff and class members are entitled to at least the applicable FLSA

      minimum wage rate of pay and any applicable overtime rate of pay.

33.   The net effect of Defendant’s aforementioned plans, policies and practices was to save

      payroll costs and payroll taxes. As a consequence, Defendant has violated the FLSA and,

      thereby enjoyed ill-gained profits at the expense of their tipped servers, including Plaintiff

      and similarly situated second shift servers.

34.   Although at this stage Plaintiff is unable to state the exact amount owed to her and class

      members, she believes such information will become available during the course of

      discovery. However, when an employer fails to keep complete and accurate time records,

      employees may establish the hours worked solely by their testimony and the burden of proof

      of overcoming such testimony shifts to the employer.




                                                 7
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 8 of 13 PageID #: 8




                                         VI.
                             FLSA COLLECTIVE ALLEGATIONS

35.   Plaintiff brings this action on behalf of herself and the class as a collective action pursuant to

      the FLSA, 29 U.S.C. §§ 206, 207, and 216(b).

36.   The claims under the FLSA may be pursued by those who opt-in to this case under 29

      U.S.C. § 216(b).

37.   The members of the class are so numerous that joinder of all other members of the class is

      impracticable. While the exact number of the other members of the class is unknown to

      Plaintiff at this time and, can only be ascertained through applicable discovery, she believes

      there are hundreds of individuals in the putative class.

38.   The claims of Plaintiff are typical of the claims of the class. Plaintiff and other members of

      the class who work or have worked for Defendant’s Waffle House restaurants were

      subjected to the same operational, compensation and timekeeping policies and practices of

      Defendant, without being paid fully for all their aforementioned wage claims at the

      applicable FLSA minimum wage and overtime compensation rates of pay.

39.   As a result, such aforementioned unpaid wage claims of Plaintiff and class members are

      unified through common theories of Defendant’s FLSA statutory violations.

40.   Common questions of law and fact exist as to the class which predominate over any

      questions only affecting other members of the class individually and include, but are not

      limited to, the following:

             •   Whether Plaintiff and other members of the class were expected and/or required
                 to perform work without being paid full compensation;

             •   Whether Defendant failed to pay Plaintiff and the other members of the class the
                 applicable FLSA minimum wage and overtime rates of pay for all work
                 performed;


                                                  8
         Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 9 of 13 PageID #: 9




                •     The correct statutes of limitations for the claims of Plaintiff and other members
                      of the class;

                •     Whether Plaintiff and other members of the class are entitled to damages from
                      Defendant, including but not limited to liquidated damages, and the measure of
                      the damages; and,

                •     Whether Defendant is liable for interest, attorneys’ interest, fees, and costs to
                      Plaintiff and the class.

41.     Plaintiff will fairly and adequately protect the interests of the class as her interests are

        aligned with those of the other members of the class. Plaintiff has no interests adverse to the

        class and, she has retained competent legal counsel who are experienced in collective action

        litigation.

42.     The collective action mechanism is superior to the other available methods for a fair and

        efficient adjudication of the controversy. The expenses, costs, and burden of litigation

        suffered by individual other members of the class in a collective action are relatively small

        in comparison to the expenses, costs, and burden of litigation of individual actions, making

        it virtually impossible for other members of the class to individually seek address for the

        wrongs done to them.

43.     Plaintiff and other members of the class have suffered and will continue to suffer irreparable

        damage from the unlawful policies, practices, and procedures implemented by Defendant.

                                 COUNT I
      (VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq. --
                      FAILURE TO PAY MINIMUM WAGE

44.     Plaintiff hereby incorporates all of the preceding paragraphs.

45.     At all relevant times, Plaintiff and the putative class were employees entitled to the

        FLSA’s protections.

46.     Defendant is an employer covered by the FLSA.


                                                    9
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 10 of 13 PageID #: 10




47.    The FLSA entitles employees to minimum hourly compensation of at least $7.25 for hours

       worked under forty (40) in a week, see 29 U.S.C. § 206(b), and $10.875 for hours worked

       over forty (40) in a week, see id. at § 207(a)(1).

48.    Defendant’s company-wide policy and practice of requiring Plaintiff and other servers to

       perform work without receiving wages, such as over-claiming tips, resulted in a failure to

       satisfy its minimum wage obligations to Plaintiff and the putative class. As such, Defendant

       violated the FLSA by failing to pay Plaintiff and other servers the minimum wage.

49.    In violating the FLSA, Defendant acted willfully and with reckless disregard of

       clearly applicable FLSA provisions and, without a good faith basis for such failure.

                                COUNT II
      VIOLATION OF THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201, et seq. –
                        FAILURE TO PAY OVERTIME

50.     Plaintiff hereby incorporates all preceding paragraphs.

51.     At all relevant times, Plaintiff and other servers were employees entitled to the FLSA’s

        protections.

52.     Defendant is an employer covered by the FLSA.

53.     The FLSA entitles employees to a minimum hourly compensation of $7.25 for hours

        worked under forty (40) in a week, see 29 U.S.C. § 206(b), and $10.875 for hours worked

        over forty (40) in a week, see id. at § 207(a)(1).

54.     At all relevant times, Defendant had a policy and practice of willfully refusing to pay

        Plaintiff and class members the legally required amount of overtime compensation for all

        hours worked in excess of forty (40) hours per workweek, in violation of the FLSA.

55.     As a result of Defendant’s willful failure to compensate Plaintiff and putative class

        members at a rate not less than one and one-half times the regular rate of pay for work



                                                  10
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 11 of 13 PageID #: 11




        performed in excess of forty (40) hours in a workweek, Defendant has violated and

        continues to violate the FLSA, 29 U.S.C. § 201 et seq., including 29 U.S.C. §§ 207(a)(1),

        215(a), and 29 C.F.R. §§ 778.104.

56.     Defendant’s conduct as alleged herein constitutes a willful violation of the FLSA within the

        meaning of 29 U.S.C. § 255(a).

57.     Defendant did not have a good faith basis for its failure to pay Plaintiff and class members

        the applicable FLSA overtime compensation for all hours worked over forty (40) per week

        within weekly pay periods at all time material.

58.     Due to Defendant’s violations, Plaintiff and the putative class are entitled to recover from

        Defendant their unpaid wages for the legally required amount of overtime compensation

        for all the hours worked by them in excess of forty (40) in a workweek, actual and

        liquidated damages, including the employer’s share of FICA, FUTA, state unemployment

        insurance, and any other required employment taxes, reasonable attorneys’ fees and costs

        and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

        Whereas, Plaintiff, individually, and on behalf of herself and all other similarly situated

members of the class, request this Court to grant the following relief against Defendant:

A.     Designation of this cause as a collective action on behalf of the class and promptly issue

       notice pursuant to 29 U.S.C. § 216(b), apprising class members of the pendency of this

       action and permitting other members of the class to assert timely FLSA claims in this action

       by filing individual Consents under 29 U.S.C. § 216(b);




                                                 11
       Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 12 of 13 PageID #: 12




B.      An award of compensation for unpaid minimum wages and overtime compensation to

        Plaintiff and other members of the class at the applicable and respective FLSA minimum

        wage and overtime rates of pay;

C.      An award of liquidated damages to Plaintiff and other members of the class;

D.      An award of prejudgment and post-judgment interest at the applicable legal rate to Plaintiff

        and other members of the class;

E.      An award of costs, expenses, and disbursements relating to this action together with

        reasonable attorneys’ fees and expert fees to Plaintiff and other members of the class;

F.      A ruling that the three-year statutory period for willful violations under the FLSA shall

        apply in this action, and;

G.      Such other general and specific relief as this Court deems just and proper.

                                     JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues so triable.




                                                  12
      Case: 3:20-cv-00049-GHD-RP Doc #: 1 Filed: 02/12/20 13 of 13 PageID #: 13




Dated: February 12, 2020.             Respectfully Submitted,

                                      s/ George B. Ready
                                      George B. Ready (MS Bar #4674)
                                      Law Office of George B. Ready
                                      175 East Commerce St.
                                      P.O. Box 127
                                      Hernando, MS 38632
                                      662-429-7088
                                      GBReady@georgegreadyatty.com

                                               &

                                      Robert E. Turner, IV* (TN BPR #35364)
                                      Robert E. Morelli, III* (TN BPR #037004)
                                      JACKSON, SHIELDS, YEISER, HOLT,
                                      OWEN & BRYANT
                                      Attorneys at Law
                                      262 German Oak Drive
                                      Memphis, Tennessee 38018
                                      Tel: (901) 754-8001
                                      Fax: (901) 759-1745
                                      rturner@jsyc.com
                                      rmorelli@jsyc.com

                                      Attorneys for the Named Plaintiff, on behalf of
                                      herself and all other similarly situated current
                                      and former employees


                                      *Anticipating admission Pro Hac Vice




                                          13
